Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant filed an amendment on 1/3/22.   Claims 1-18 were pending, with Claims 1, 8, and 15 being independent. Claims 1 and 3-18 have been amended. Claim 2 has been cancelled. Thus claims 1, 3-18 are pending. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
US Patent Publication 20010014868 to Herz in view of Nicholas 20060026067


As per claims 1, 8 and 15 Herz discloses;
displaying content to a user, wherein the content is displayed to the user  in a page wherein the content is displayed by a content serving system  Herz(00139 generally directed to providing content)
 is capable of displaying the content in the page using multiple alternative templates each template of which comprises different design features of the page wherein said displaying the content to the user comprise identifying user-related data of the user 
Herz( can provide a customized display and work with various content formats 0257) Herz does not explicitly disclose what Nicholas teaches, wherein the content comprises at least an article  (articles 0028 of applicant specification, content “article” like a newspaper etc. the invention Nicholas 0095 discloses news sites and articles to advertise) and real-time factors wherein the user related data comprises a number of clicks by the user on an element in the page over time; 
Nicholas (0240 clicks by the user) obtaining a selection of a selected template from the multiple alternative templates wherein the selection is determined based on the user-related data and the real-time factors  Nicholas (0110 templates, l based on user data 0116 such as where you are at  a given time) wherein the selected template defines  a modification of a content element in the page wherein the modification comprises  at least one of  A modification of a size of the content element in the a modification of a size of the content element in the page A modification of a placement of the content element in the display page A modification of a body text attribute of a content element in the page and a modification of a heading attribute of the content element in the page:
Nicholas (00246 allows for various changes in the content to adapt to the viewer and the situation)
Displaying the content to the user using the selected template wherein said displaying the content 
comprises adopting the design features of the page by modifying the content element according to the selected template.  Nicholas (0239, 0246 the site can modify the view based on the clicking of the user)
It would therefore have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the customization system of Herz with the advertising targeting teachings of Nicholas for the motivation of better matching advertising to end user requirements (0003-4)

As per claim,9 Herz discloses; The method of Claim 8 further comprising the content serving system
(0021 “content” broadly, content, does applicant mean this is a system adaption for a method?) 
As per claims 3,10 Herz discloses; The method of Claim 1, wherein the template replaces a previous template that was previously used to display the content. Herz( can provide a customized display and work with various content formats 0257)

As per claims 4,11,16 Herz discloses; The method of Claim 1, wherein real-time factors comprise at least one of: a time of day, a day of week, a geographical location of the user, and a traffic referring source.  
(one of, 0170 time of day)

As per claims 5,12,17 Herz discloses; The method of Claim 1, wherein  the page comprises a web page wherein the content is displayed on a web page.  (0290, web pages)

As per claims 6,13,18 Herz discloses; The method of Claim 1, wherein the content is displayed on a web page of a content owner and includes the content element wherein the content element is owned by an entity other than the content owner.  (0315)


As per claims 7,14 Herz discloses; The method of Claim 1 further comprising: collecting, over-time, the user-related data and data pertaining to the real-time factors; and analyzing the user-related data and the data pertaining to the real-time factors collected over time to determine correlations between the number of clicks of a the user, the real-time factors and the template parameters; and wherein the election said processing is based on the correlations. (0277)


Response to Arguments
Applicant filed an amendment on 1/3/22.   Claims 1-18 were pending, with Claims 1, 8, and 15 being independent. Claims 1 and 3-18 have been amended. Claim 2 has been cancelled. Thus claims 1,3-18 are pending. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.
CLAIM INTERPRETATION – moot in view of amendment.

CLAIM REJECTIONS, 35 U.S.C. & 112 
Claims 1-18 stand rejected under 35 U.S.C. §112(a), as allegedly failing to comply with the enablement requirement- Moot in view of amendment.

CLAIM INTERPRETATIONS, 35 U.S.C. & 112(F) – moot in view of amendment. 
CLAIM REJECTIONS, 35 U.S.C. &102 – moot in view of US Patent Publication 20060026067 to Nicholas 
1. Claims 1-18 stand rejected under 35 U.S.C. §102(a)(2) as allegedly being anticipated by Herz et al. (US 2001/0014868, hereinafter referred to as "Herz"). 

Here in regards to applicant arguments, the arguments are generally moot in view of Nicholas patent publication 2006/0026067. The applicant has made substantial amendments requiring a rewrite of the independent claims. 

Claims 3-7, 9-14, and 16-18 – argued by virtue of dependency only.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 7386801 to Horvitz discloses a display adapting interface.

“A Framework for Automatic Online Personalization” Jan 2006 IEEE
Managing Web sites for profitability: balancing content and advertising IEEE 2002\
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/            Primary Examiner, Art Unit 3698